Citation Nr: 1604860	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for eczema.

2.  Whether new and material evidence has been received to reopen a claim for service connection for psoriasis.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to initial ratings in excess of 30 percent prior to August 17, 2010, and in excess of 50 percent thereafter for psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

With respect to the psychiatric disability claim, the Board acknowledges that the RO treated the matter as separate claims: a claim for increased rating and a claim for an earlier effective date for the assignment of a 50 percent rating.  A November 2009 rating decision denied an increased rating for a psychiatric disability.  New and material evidence, notably an October 2010 VA examination record, was associated with the record within a year of notification of this decision.  Thus, the November 2009 decision did not become final, and the Board has characterized the issue as a single claim for an increased initial rating.  See 38 C.F.R. § 3.156(b).

The applications to reopen and the psychiatric claim are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Hearing loss disability has not been present during the period of the claim.

2.  Tinnitus has not been present during the period of the claim.



CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A.   § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2010, prior to the initial adjudication of the claims.  

The record also reflects that all available service records and post-service medical evidence have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  In this regard, the Board notes that the record includes all VA treatment records dated during the period of the claims, and there is no indication of prior audiometric testing which could be relevant.  The Veteran was provided a VA audio examination in March 2014, and the Board finds the examination to be adequate.  In this regard, the Board notes that the examiner reviewed the Veteran's pertinent history, and the record reveals all necessary findings. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

Analysis

Service connection is not warranted for a hearing loss disability or tinnitus.  The Board has carefully reviewed the evidence of record but finds the probative evidence indicates that the Veteran does not have either claimed disability.  The record does not reveal any medical finding or diagnosis of hearing loss or tinnitus.  In this regard, the Board notes that a VA audio examination was conducted in March 2014.  The examination record documents that the results of audiometric and speech recognition testing did not meet the criteria for hearing loss as defined by VA, and that the Veteran denied tinnitus, even though asked multiple times to ensure he understood the definition.  

The Board acknowledges that the record includes an August 2010 claim for service connection for tinnitus, which is interpreted as a competent history of tinnitus from the Veteran.  The claim does not indicate that the tinnitus was a current disability, however; the Veteran has never reported tinnitus during the period of the claim.  The Board finds the claim is less probative than the denial of tinnitus during the March 2014 VA examination with regard to the existence of a current disability, particularly as the medical records include no history suggestive of tinnitus and the Veteran has never alleged that he has experienced tinnitus during the period of the claim.  Accordingly, service connection is not warranted for a hearing loss disability or tinnitus.


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  



REMAND

It appears that there are outstanding VA treatment records, namely those dated between 2003 to 2005 and 2007 to 2010.  These records are potentially relevant to the applications to reopen and the increased rating claim.  They must be obtained.  

Additionally, although the Veteran failed to report to a VA psychiatric examination in 2014, in light of the need for remand, the Board finds the Veteran should be given another opportunity to undergo a VA psychiatric examination to determine the current degree of severity of the service-connected psychiatric disability.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the disabilities at issue, including any VA treatment records dated from November 20, 2003, to August 25, 2005, and August 20, 2007, to July 15, 2010. 

2.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should be provided. 

3.  Undertake any other indicated development.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


